KAROHL, Judge.
Movant appeals dismissal of his Rule 24.035 motion as untimely filed.
*323The facts and the basis for our ruling are incorporated in the State’s responsive brief:
Rule 24.035(b) requires that a defendant’s pro se motion “be filed within ninety-days of the date the [defendant] is delivered to the custody of the department of corrections.” In this case, appellant was delivered to the department on January 30, 1995. (L.F. 20). Ninety days from January 30 was Sunday, April 30, 1995. If the due date for a response falls on a weekend or holiday, “the period runs until the end of the next day which is neither a Saturday, Sunday nor a legal holiday.” (Rule 44.01). The due date for appellant’s pro se motion, therefore, was May 1, 1995. Appellant filed his motion on May 1, 1995. (L.F. 1, 3). Because appellant’s motion was timely, the motion court erred in dismissing it.
We reverse and remand.
REINHARD, P.J. and GRIMM, J., concur.